Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/258,708 filed 01/28/2019 is in response to Applicants arguments/remarks filed 12/22/2021 that was in response to a previous non-final rejection dated 09/24/2021. Applicant’s response has been given full consideration. 
Claims Amendment
In the response filed on 12/22/2021 none of the claims of the application has been amended, and the status of the claims stand as follows:
Previously presented 		1, 3, 5-9, 15-18
Original			2, 4, 10-12, 14
3.3	Canceled 			13
Claims 1-12, 14-18 are currently pending in this application. All pending claims are under full consideration. 
Withdrawal of Claim Rejection – 35 USC § 103
The rejection of Claim 1-9, 15-18 rejected under 35 U.S.C. 103 as being unpatentable over Hoshida et al. (U.S. PG Publication 2019/0033066) in view of Takamatsu et al. (U.S. PG Publication 2018/0248162), Bruchmann et al. (U.S. PG Publication 2007/0213501) and Maeda et al. (U.S. PG Publication 2016/0017145) presented in the previous Office Action has been overcome by Applicant’s argument/remarks dated 12/22/2021, and is hereby withdrawn.
The previously presented rejection of the dependent claims that also relied upon the reference of Hoshida et al. have also been withdrawn. 
Upon further consideration a new ground of rejection is made under 102 over Nishikawa et al. and under 103 over Nishikawa and secondary references and presented in this Office Action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 9, 15, 16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (U.S. PG Publication 2011/0171514)

Regarding Claim 1 Nishikawa discloses lithium secondary battery comprising a separator and an electrolytic solution (Nishikawa paragraph 0018, 0089), where the separator comprises a porous substrate (Nishikawa paragraph 0018, 0027, 00047, 0067, 0079) which is laminated with a heat resistant porous layer containing heat resistant resin (Nishikawa paragraph 0018) and the heat resistant resin is aromatic polyamide (Nishikawa paragraph 0024, 0025, 0031), equivalent to the claimed first coating layer. Nishikawa discloses the electrolyte comprise a solvent containing propylene carbonate, ethylene carbonate, dimethylcarbonate, diethyl carbonate, ethyl methyl carbonate, and vinylene carbonate (Nishikawa paragraph 0072, 0092) all recognized by instant specification as linear ester compounds (Instant Specification as filed page 9-10). Nishikawa discloses the heat resistant resin has molecular weight distribution Mw/Mn of 5≤Mw/Mn≤100 (Nishikawa paragraph 0029, 0062), and the weight average molecular weight of 8.0x103 to 1.0x106 (i.e. 8000 to 1000000) (Nishikawa paragraph 0029, 0062). The instant Specification recognize the molecular weight distribution (i.e. the ratio of the molecular weight) as the polydispersity index (Instant Specification as originally filed page 6). The disclosed molecular weight distribution Mw/Mn of 5≤Mw/Mn≤100 is identical to the claimed polydispersity index Mw/Mn between 5 and 100. The disclosed weight average molecular weight range 8000 to 1000000 is included in the claimed range of 1000 to 1000000, which anticipates the claimed range.  
Regarding Claim 2 Nishikawa discloses the separator containing microporous membrane at least one surface of which is laminated with a heat resistant porous layer containing a heat resistant resin (Nishikawa paragraph 0018, 0047, 0073, 0117). In another embodiment discloses the heat resistant coating layer, considered equivalent to the first coating layer, is coated on both surfaces of the porous membrane (Nishikawa paragraph 0028); thus, is coated or arranged on at least one surface of the porous substrate. 
Regarding Claim 4 Nishikawa discloses the heat resistant layer, considered equivalent to the first layer, contains inorganic fillers (Nishikawa paragraph 0018, 0047, 0054). 
 Regarding Claim 6 the inorganic particles can be metallic oxides such as alumina, titania (i.e. titanium oxide), silicon oxide (i.e. silica) (Nishikawa paragraph 0051), all recited in claim 6. 
Regarding Claim 9 Nishikawa discloses the aromatic polyamide is meta-type polyamide (Nishikawa paragraph 0025, 0061), which is Conex (a trade name produced by Teijin Techno Products, Ltd) (Nishikawa paragraph 0112) which is a meta-aramid. 
Regarding Claim 15 Nishikawa discloses the electrolyte comprise a solvent containing linear esters dimethylcarbonate, diethyl carbonate, and ethyl methyl carbonate (Nishikawa paragraph 0072, 0092)
Regarding Claim 16 Nishikawa discloses the electrolyte comprise cyclic esters such as vinylene carbonate, propylene carbonate, ethylene carbonate, butyrolactone (Nishikawa paragraph 0092).  
Regarding Claim 17 Nishikawa discloses the electrolyte comprises lithium salts (Nishikawa paragraph 0092), and the lithium salts include lithium hexafluoro phosphate, (LiPF6), lithium tetrafluoroborate (LiBF4), lithium perchlorate (LiClO4) (Nishikawa paragraph 0092). 
Claim Rejection – 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action. 

Claim 3, 5, 7, 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. PG Publication 2011/0171514) in view of Murakami et al. (U.S. PG Publication 2017/0033347) 

The discussion of Nishikawa as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section.
Regarding Claim 3 Nishikawa is silent about the separator further comprise a second coating layer that comprise inorganic particles, a polymer or combination of. Murakami discloses a laminated body suitable as a separator (Murakami paragraph 0049, 0069), the laminated body including a porous film containing a polyolefin as a main component (Murakami paragraph 0056) equivalent to the porous substrate, and a porous layer on at least one surface of the porous film, the porous layer containing a resin (Murakami paragraph 0056) and the resin being aromatic polyamide (Murakami paragraph 0068) equivalent to the first coating layer. Murakami calls it the second porous layer (Murakami paragraph 0360) wherein the polyolefin substrate is called the first porous layer. Murakami discloses the second porous layer (i.e. equivalent to the claimed first coating layer) can include at least one of heat-resistant layer and a functional layer (Murakami paragraph 0362), the functional layer is equivalent to the claimed second coating layer.  The functional layer, equivalent to the claimed second coating layer, is preferably made of a resin (Murakami paragraph 0366), equivalent to the polymer, and may contain filler made of inorganic matter (Murakami paragraph 0376). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the separator of Nishikawa by the teaching of Murakami and added more functional layer or layers to the separator for added functionality of the separator since Murakami teaches that the functional layer allows the separator to excel in ion permeability and handling easiness, and makes it possible to attain favorable adhesion between the electrode and the separator after the electrode and the separator are bonded to each other through hot pressing (Murakami paragraph 0394). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding Claim 5 Murakami discloses additional functional layer (Murakami paragraph 0362), equivalent to the second coating layer, contains fillers made of inorganic matter (Murakami paragraph 0376) and examples of the inorganic fillers include metal oxides such as alumina (Murakami paragraph 0379).
Regarding Claim 7 Murakami discloses the resin of the functional layer, equivalent to the claimed polymer of the second coating layer, include polyvinylidene fluoride, copolymers (e.g., polyvinylidene fluoride copolymer) of vinylidene fluoride and other monomer(s) polymerizable such as tetrafluoroethylene (Murakami paragraph 0367). 
Regarding Claim 8 Nishikawa is silent about the first coating layer further comprises a polymer. Murakami discloses the resin of a functional layer include polyvinylidene fluoride, copolymers (e.g., polyvinylidene fluoride copolymer) of vinylidene fluoride and other monomer(s) polymerizable such as tetrafluoroethylene (Murakami paragraph 0367), which allows the separator to excel in ion permeability and handling easiness, and makes it possible to attain favorable adhesion between the electrode and the separator after the electrode and the separator are bonded to each other through hot pressing (Murakami paragraph0394). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have incudes any of the disclosed polymers in the first layer of Nishikawa for the benefit to the separator as taught by Murakami (Murakami paragraph 0394).  According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding Claim 18 Murakami discloses the functional layer (Murakami paragraph 0376), equivalent to the claimed second coating layer, is formed over the heat resistant layer (Murakami paragraph 0362) equivalent to the claimed first coating layer.

Claim 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. PG Publication 2011/0171514) in view of “Soluble High- Temperature Polymers Containing a Tetraphenylthiophene Unit” by Yoshio Imai et al. in [Polymer Plastics Technology and Engineering (1989), 28(4), 371-414; hereafter Yoshio Imai 1989] 

The discussion of Nishikawa as applied to claim 1 and 9 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding Claims 10-12 Nishikawa is silent about the preparation of the co-polyaromatic polyamide from the diamine aromatic compounds and the dibasic acid chloride compounds recited in the claims. Yoshio Imai 1989 discloses the synthesis of aromatic polyamides that are high-temperature and high-strength fibers and soluble in organic solvents, have high softening or high melting temperatures prepared from tetra phenyl thiophene monomers diamine 3 and diacid chloride 8 (Yoshio Imai 1989 page 385-387). Yoshio Imai 1989 discloses synthesis of and compound 2,5-bis(4-aminophenyl)-3,4-diphenylthiophene 3 (Yoshio Imai page 373-) i.e. Compound 5 of Claim 11, (Yoshio Imai 1989 page 373-374) and the synthesis of tetra phenylthiophene dicarboxylic acid chloride (Yoshio Imai 1989 Scheme 3 page 373-375) i.e. Compound 13 of Claim 12. Yoshio Imai 1989 discloses the synthesis of aromatic polyamide from the diamine 3 (Compound 5 of Claim 11) by the polymerization reaction with dibasic acid chloride aromatic compound (Yoshio Imai 1989 page 387) as recited in Claim 10 reproduced below:

    PNG
    media_image1.png
    307
    499
    media_image1.png
    Greyscale

Yoshio Imai 1989 also discloses the synthesis of aromatic polyamide from diamine and diacid chloride tetraphenyl thiophene dicarboxylic acid chloride 8 (i.e. Compound 13 of Claim 12) (Yoshio Imai 1989 Scheme 3 page 389-390)

    PNG
    media_image2.png
    290
    457
    media_image2.png
    Greyscale

In the equation above the Ar (i.e. aromatic) in the diamine is phenyl-O-phenyl (i.e. Compound 10 in Claim 11) or 

    PNG
    media_image3.png
    111
    145
    media_image3.png
    Greyscale

(i.e. Compound 5 of Claim 11) (Yoshio Imai page 390). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Nishikawa by the teaching of Yoshio Imai 1989 and used aromatic diamines and dibasic acid chloride aromatic compound for the synthesis of the co-polyaromatic polyamide as taught by Yoshio Imai 1989 to produce polyamide polymers as a separator component that have the benefits of high temperature and high strength fibers and soluble in organic solvents, have high softening or high melting temperatures (Yoshio Imai 1989 page 385-387). Such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC). 
Claim 10 is product by process claims. It is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985) (See MPEP 2113).

Claim 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. PG Publication 2011/0171514) in view of Imai Yoshio et al. (JPH06256259 (A); hereafter JP ‘259)

The discussion of Nishikawa as applied to claim 1 and 9 is fully incorporated here and is relied upon for the limitation of the claims in this section.
Regarding Claims 10-12 Nishikawa is silent about the preparation of the co-polyaromatic polyamide from the diamine aromatic compounds and the dibasic acid chloride compounds recited in the claims.
JP ‘259 discloses the synthesis of acid chloride of 2,2'-di (p-carboxy phenoxy) -1,1'-binaphthyl, (paragraph 0029) i.e. 4,4'-[1,r-binaphthalene]-2,2'-diylbis(oxy)]bis benzoyl chloride (STIC search dated 12/03/2020 page 18) (i.e. Compound 12 of Claim 12), and its polymerization reaction with 4,4'- diamino diphenyl ether (i.e. Compound 10 of Claim 11) to obtain an aromatic polyamide (JP ‘259 paragraph 0032) that has excellent heat resistance and high solubility in a solvent, it is useful as a resin raw material for coating agents, films, fibers, molded products and the like (JP ‘259 paragraph 0043). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Nishikawa by the teaching of Yoshio Imai and used aromatic diamines and dibasic acid chloride aromatic compound for the synthesis of the co-polyaromatic polyamide as taught by the teaching of JP ‘259 (JP ‘259 paragraph 0032), and made the aromatic polyamide from the disclosed dibasic acid chloride aromatic compound and the aromatic diamine compound in order to obtain an aromatic polyamide that has excellent heat resistance and high solubility in a solvent and useful as a resin raw material for coating agents, films, fibers, molded products and the like (JP ‘259 paragraph 0043) such as forming a separator for the nonaqueous electrolyte battery of Nishikawa. Such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. PG Publication 2011/0171514)

The discussion of Nishikawa as applied to claim 1 is fully incorporated here and is relied upon for the limitation in this section. 
Regarding Claim 14 Nishikawa discloses the thickness of the heat resistant layer (Nishikawa paragraph 0018), equivalent to the first coting layer, has a thickness of 2µm or more (Nishikawa paragraph 0026). The claimed range of thickness of 0.5 to 20 significantly overlap with the disclosed range of 2 µm or more. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05
Response to Argument
In the response filed 12/22/2021 none of the claims were amended and the status of the claims stand as last presented on 09/08/2021. Applicant traverses the rejection of the claims as presented in the previous Office Action dated 09/24/2021. Applicant has included explanation and discussion of polydispersity of polymers (Remarks page 7-8) , and noted that the polydispersity is a unique property of a polymer depending on the ratio of the Mw/Mn (where Mw is weight average molecular weight and Mn is number-averaged molecular weight) citing the reference of S Kanaoka, and Aoshima, “Chain Polymerization of Vinyl Monomer” in Polymer Sciences: A Comprehensive References, 2012”, for the teaching of polydispersity of polymers and its definition,
Applicant has indicated that none of the references of Hoshida and Takamatsu disclose the molecular weight and polydispersity of the claimed polyamide, and Bruchmann is directed to a hyperbranched polyester, and the polydispersity of Bruchmann of the polyester cannot not be applicable to the polydispersity of the claimed polyamide (Remarks page 8-10). Furthermore, argues that Maeda discloses molecular weight of a polyamide, but does not disclose the molecular weight distribution that is related to the polydispersity index (Remarks page 10). Applicant also argues that the disclosure of Yoshio Imai, which disclose the method of synthesis of aromatic polyamide, does make up for the deficiencies of Hoshida, Takamatsu and Bruchmann (Remarks page 11). Applicant’s argument is found persuasive and as noted above in this Office Action the previously presented rejection of the claims under 103 over Hoshida et al. in view of Takamatsu et al.), Bruchmann et al. and Maeda et al. has been withdrawn. Upon search and consideration, a new ground of rejection under 102(a)(a) over Nishikawa, and under 103 over Nishikawa in view of Murakami et al. and Nishikawa in view of Yoshio Imai et al. in [Polymer Plastics Technology and Engineering (1989), 28(4), 371-414 for claims 10-12, and Nishikawa in view of Imai Yoshio et al. (JPH06256259 (A) also for claims 10-12 is made and presented in this Office Action. 
Since the new ground of rejection under 103 over Nishikawa was not necessitated by any amendment of the claims this Office Action is made non-final. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722